PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hellstrom et al.
Application No. 14/809,498
Filed: 27 Jul 2015
For: DIAGNOSIS OF CARCINOMAS
Docket No. D4496-00405
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.46(b)(2), filed June 30, 2021, requesting that the application be made by the person who shows sufficient proprietary interest.  

The petition is DISMISSED.

37 CFR 1.46(b)(2) states:

If the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including: 

(i) The fee set forth in §  1.17(g); 
(ii) A showing that such person has sufficient proprietary interest in the matter; and 
(iii) A statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties.

While Applicant has met requirements (i) and (iii) above, Applicant has not met requirement (ii).  Applicant has not provided a showing that the person signing the Substitute Statements (an authorized representative of exclusive licensee Fujirebio Diagnostics, Inc.) has sufficient proprietary interest in the matter. Regarding the showing necessary, MPEP 409.05, subsection II states:

	A proprietary interest obtained other than by assignment or agreement to assign may be 	demonstrated by an appropriate legal memorandum to the effect that a court of competent 	jurisdiction (federal, state, or foreign) would by the weight of authority in that 	jurisdiction award title of the invention to the 37 CFR 1.46  applicant. The facts in 	support of any conclusion that a court would award title to the 37 CFR 1.46  applicant 	should be made of record by way of an affidavit or declaration of the person having 	firsthand knowledge of same. The legal memorandum should be prepared and signed by 

Accordingly, on renewed petition, Applicant must submit a legal memorandum as set forth above. No additional petition fee is due on renewed petition.

Moreover, it is noted that Applicant has not submitted an inventor’s oath or declaration (or Substitute Statement) for co-inventor Ingegerd Hellstrom. As such, because Applicant paid the issue fee on June 30, 2021, the application became abandoned by operation of law on              July 1, 2021. See 35 U.S.C. 115(f).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet:		EFS-Web

The application is being forwarded to the Office of Data Management for the mailing of a Notice of Abandonment, due to Applicant’s failure to file the inventor’s oath or declaration for all inventors prior to payment of the issue fee.

Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions